Citation Nr: 1613599	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  06-17 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of a back injury, to include the cervical spine and thoracolumbar spine. 

 2. Entitlement to service connection for headaches, claimed as residuals of a head injury. 
 
 3. Entitlement to service connection for bilateral flat feet. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION


The Veteran had active service from October 1954 to August 1958. 

This matter first came before the Board of Veterans' Appeals (Board) on appeal from August 2005, October 2005, and August 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board in March 2011.  A transcript of the hearing has been associated with the claims file.  

In May 2011, the Board issued a decision, which, in relevant part, reopened and remanded the claim of service connection for flat feet.  The Board remanded the instant claims of service connection for residuals of head and back injuries.  

In April 2015, the Board sent the Veteran a letter informing him that the VLJ who conducted the March 2011 Board hearing was no longer with the Board and that, as a result, he had the right to an additional hearing before another VLJ who would issue the final decision in his appeal.  Later that same month, he elected this opportunity.  See 38 C.F.R. § 20.707.

Accordingly, the Board remanded the matter in June 2015.  

The Veteran then testified before the undersigned Veterans Law Judge in a hearing at the RO in October 2015.  A transcript of the hearing has been associated with the claims file.  

The Board has recharacterized the issue involving service connection for residuals of a back injury to clarify that the claim includes the cervical spine and thoracolumbar spine.  The Board has also recharacterized the claim of service connection for residuals of a head injury to clarify that the claim involves headaches.  These recharacterizations are needed to best reflect the scope of the claims intended by the Veteran, as shown by his Board hearing testimony.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009); Board Hr'g Tr. 7.  

In May 2011, the Veteran alleged clear and unmistakable error (CUE) in prior RO decisions denying him benefits "since November 14, 1958."  The Board has been unable to locate any rating decisions issued that year (the first rating decision in his case was issued in December 1958), and the Veteran did not otherwise specify any specific decisions or issues which he was challenging.  In either event, the CUE motion has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for residuals of a back injury, to include the cervical spine and thoracolumbar spine, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran suffered a head injury during service, and the evidence is in equipoise in showing that he had had ongoing headaches since that injury up to the present time.  

2.  Flat feet were noted during service, and the evidence is in equipoise in showing that the preexisting flat feet were aggravated by service; there is no material dispute that the current flat feet disability is related to the flat feet condition during service.  


CONCLUSIONS OF LAW

1.  Residuals of an in-service head injury, currently manifested by headaches, were incurred in service.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  A current flat feet disability, which preexisted service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

A veteran is presumed to have been sound upon entry into active service, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 ; 38 C.F.R. § 3.304(b).  A disorder is considered "noted" even if asymptomatic at the time of service entrance.  Verdon v. Brown, 8 Vet. App. 529, 535   (1996).

If a condition is noted at the time of service entrance, a veteran is not entitled to the presumption of soundness.  Wagner, 370 F.3d at 1096.  Under such circumstances, service connection is warranted if the preexisting disorder was aggravated by a veteran's active service.  A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); see also Wagner, 370 F.3d at 1096. 

Service connection may always be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).






B.  Discussion

(1) Head Injury

The Veteran maintains that he has had headaches since a motor vehicle accident (MVA) during service.  See October 2015 Board Hr'g Tr. 9.  

Here, in applying the law to the facts of the case, the Board finds that the evidence is at least in a state of relative equipoise on all material elements of the claim.  

First, there is no material dispute that the Veteran has headaches.  This diagnosis was confirmed by a VA examination conducted in June 2011.  Accordingly, the existence of a present disability is established.  

Next, the evidence is in equipoise in establishing an in-service injury resulting from an MVA during service.  The Veteran's complete service treatment records (STRs) are not available.  Even if they were available , the Veteran maintains that he was not treated after the MVA due to the lack of medical facilities at the remote location in Korea where the MVA occurred.  See March 2011 Board Hr'g Tr. 3.  This notwithstanding, there are limited STRs available, and they reflect treatment in October 1956 for "simple headache."  

Aside from this evidence, the claims file contains several statements from a witness who served in the same unit with the Veteran in Korea.  This witness specifically recalls the Veteran coming back and telling him about the MVA.  See, e.g., August 2014 Report of Contact.  

Moreover, the Veteran submitted photographs of the jeep accident.  

In light of this evidence, an in-service injury is established.  

Finally, the evidence tends to make it at least equally likely that the Veteran's headaches are related to the injury during service.  On this question, there is some conflicting evidence.  Favorable to the claim, the Veteran himself credibly testified at the Board hearing that he started having headaches immediately after the MVA.  See Board Hr'g Tr. 6.  He also competently reported having headaches on-and-off since the MVA.  Board Hr'g Tr. 6.    

In conflict with this favorable evidence, a VA examiner reached a negative opinion in June 2011, indicating that the Veteran's headaches were less likely as not related to service.  This VA examiner's opinion is deficient, however, as the VA examiner did not account for the Veteran's own statements regarding his in-service head injury and subsequent headaches.  See McKinney v. McDonald, No. 13-2273, 2016 WL 932820, at *11 (Vet. App. Mar. 11, 2016).

Consequently, the benefit of the doubt must apply, and the Board must find that the evidence is in equipoise on the nexus element.  Accordingly, a nexus between the current headache disability and the in-service MVA is established.  

In light of the foregoing, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is in a state of relative equipoise on all material elements of the claim, including the nexus requirement.  Accordingly the claim must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).  As this outcome represents a complete grant of the benefit sought on appeal, no discussion of VA's duties to notify and assist is necessary.

(2) Flat Feet

The Veteran maintains that his service, especially wearing combat boots, aggravated his pes planus.  See Board Hr'g Tr. 11.  

His complete STRs are not available, and the limited STRs now available do not include a copy of his entrance examination report.  However, the August 2009 rating decision now on appeal notes that "[s]ervice treatment records show a diagnosis of pes planus or flatfeet on your entrance exam, dated October 19, 1954."  A June 2011 VA examination notes the same findings.  (It is not clear from the record from what source this information was derived.)  This establishes that pes planus was noted at his service entrance examination.  Because the condition was noted, the presumption of soundness is not for application.  See 38 U.S.C.A. §  1111.  

The remaining evidence is in equipoise in showing that the Veteran's condition was at least as likely as not aggravated by his service.  

A private podiatrist evaluated the Veteran in August 2009, and noted the Veteran's complaints of pain in the bottom of his feet since service.  In the "long-term goals" section of the examination report, the podiatrist wrote "Inform patient that is [sic] flat feet and pain from combat boots have aggravated his feet."  

Conflicting with this podiatrist's opinion, a VA examiner reached a negative opinion in June 2011.  

Overall, the Board can identify no compelling reason to find the VA examiner's opinion more probative than the private podiatrist's opinion on the in-service aggravation element.  Therefore, based on the current evidence of record, this disagreement must be considered a professional difference of opinion between equally qualified medical experts.  Consequently, the benefit of the doubt applies, and the Board must find that the evidence is in equipoise in showing an aggravation during service.  There is not clear and unmistakable evidence (obvious or manifest) to rebut the presumption of aggravation.  See 38 C.F.R. § 3.306(b).  

Accordingly, the second element of a service connection claim, in-service aggravation of a disease, is established.  See Walker, 708 F.3d at 1337; see also Gilbert v. Shinseki, 26 Vet. App. 48, 53-54 (2012), aff'd 749 F.3d 1370 (Fed. Cir. 2014); Horn v. Shinseki, 25 Vet. App. 231, 236 (2012).  

Finally, there is no question that the Veteran's current disability is related to the flat feet shown during service.  See Gilbert, 26 Vet. App. at 53-54.  

In light of the foregoing, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is in a state of relative equipoise on all material elements of the claim, including the nexus requirement.  Accordingly the claim must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).  As this outcome represents a complete grant of the benefit sought on appeal, no discussion of VA's duties to notify and assist is necessary.


ORDER

Service connection for residuals of a head injury, manifested by headaches, is granted.

Service connection for flat feet is granted.  


REMAND

The claim of service connection for a cervical spine and thoracolumbar spine condition must be remanded to attempt to obtain missing records and to arrange for a new VA examination.  

With regard to the missing treatment records, the Veteran reported during VA treatment in February 2009 that he previously had treatment in Los Angeles prior to 1979, when he moved from there.  He testified at the March 2011 Board hearing that he tried to obtain those records, but had been informed that those records had been misplaced or lost.  See May 2011 Board Hr'g Tr. 5.  The claims file shows that many years earlier, in May 1960, the Los Angeles medical center responded to an RO request for records by stating that a search for records failed to indicate that the Veteran was ever treated or hospitalized at that center.  

Notwithstanding this earlier response and the Veteran's Board hearing testimony, it does not appear that a request for records has been made since the May 1960 response.  In light of the Veteran's indication that he had treatment at that facility between 1960 and 1979, further efforts must be made until it can be conclusively determined that the records do not exist or that any further efforts to obtain VA medical records from Los Angeles would be futile.  See 38 C.F.R. § 3.159(c)(2).  

This is particularly important because VA's duty to assist  extends to providing assistance to obtain sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.  See Sullivan v. McDonald, No. 2015-7076, 2016 WL 877961, at *6 (Fed. Cir. Mar. 8, 2016).  Accordingly here, all VA medical records must be obtained.  

With regard to the need for a VA examination, the Board notes that the Veteran previously underwent a VA examination in June 2011.  This VA examiner determined that the Veteran's current thoracolumbar spine condition is not related to his military service.  The VA examiner reasoned that review of the STRs revealed no documentation of evaluation or treatment for back pain symptoms, and the separation physical examination documented a normal spine examination.  The VA examiner concluded that it is most likely that the Veteran's current thoracolumbar spine condition is related to chronic degenerative changes associated with aging.

This VA examiner impermissibly relied on an absence of treatment during service without explaining why, as a medical matter, that the Veteran would have sought treatment or complained of the condition during service, or why an absence of treatment (as opposed to symptoms) was otherwise medically significant.  See, e.g., Fountain v. McDonald, 27 Vet. App. 258, 272-75 (2015); Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011); Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  

This opinion also appears inadequate to the extent the VA examiner did not consider the Veteran's testimony, which is relevant evidence that he first starting having recurrent symptoms during service.  McKinney v. McDonald, No. 13-2273, 2016 WL 932820, at *11 (Vet. App. Mar. 11, 2016); see October 2015 Board Hr'g Tr. 5.  

Thus, a new VA examination is needed.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claim.  

Also notify the Veteran that he may submit written statements from himself and/or from other people who have first-hand knowledge describing the history of his in-service and/or post-service symptoms.  

The Veteran should be provided an appropriate amount of time to submit this evidence.

2.  Attempt to obtain all identified records not previously obtained.  All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

Associate all obtained private records with the claims folder.  If the Veteran does not provide any necessary release, request that he obtain the records and provide them to VA.  

3.  Obtain all of the Veteran's VA treatment records not already associated with the claims file, to include records from the Los Angeles medical center prior to 1980.  All VA medical records from any VA facility and for all time periods must be obtained regardless of their potential relevance.  

Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

4.  All attempts to fulfill the preliminary development specified in paragraphs 1-3 above must be documented in the claims file, and the Veteran must be notified of the results of any unsuccessful efforts.  

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

5.  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo a VA examination to address the claimed spine disorder.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all cervical spine and/or thoracolumbar disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

In answering all questions, the VA examiner must account for the Veteran's own lay statements indicating recurrent symptomatology since a motor vehicle accident during service.  For purposes of this  remand, the examiner is asked to accept as true that the accident occurred.  

In answering all questions, the examiner is also asked to articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  After completing all actions set forth in paragraphs 1-5, plus any further action needed as a consequence of the development completed in paragraphs 1-5 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


